Citation Nr: 0932539	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-06 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, claimed as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 
1992, including service in the Southwest Asia theater of 
operations from December 1990 to April 1991 during the 
Persian Gulf War.  His service awards include a Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Togus, 
Maine Department of Veterans' Affairs (VA) Regional Office 
(RO).  This case has since been transferred to the Buffalo, 
New York VARO.  

The Veteran testified at an RO hearing before a Decision 
Review Officer in November 2005.  A transcript of that 
hearing has been associated with the claims file.  During the 
November 2005 hearing, the Veteran withdrew his claims for 
service connection for Eales disease, Berger's disease and 
hypertension.  38 C.F.R. § 20.204 (2008).  Thus, these issues 
are no longer a part of this appeal.

The Veteran was scheduled for a Travel Board hearing in June 
2007; however, prior to the hearing he withdrew his hearing 
request.

The Board previously remanded this case in November 2007 for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for a bilateral ankle disability, claimed 
as a manifestation of an undiagnosed illness.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

As noted above the Veteran's DD form 214 reflects that he had 
service in the Southwest Asia theater of operations from 
December 1990 to April 1991 during the Persian Gulf War.  

Service treatment reports reflect that the Veteran was 
treated for a right ankle sprain in May 1975.  He was treated 
in February 1984 for a twisted left ankle.  Finally, he was 
treated in June 1984 for a right ankle sprain with swelling 
and effusion.  He was given a temporary physical profile at 
this time for two weeks with no running over two miles.  The 
separation examination was absent of any findings of an ankle 
abnormality.

Private medical records from April 2000 to July 2003 and VA 
medical records from November 2003 to October 2006 reflect 
that the Veteran was variously treated for and diagnosed with 
multiple ankle disabilities including:  left migratory 
oligoarthritis; migratory arthralgias/arthritis; arthritis; 
polyarthralgia with unclear etiology; rule out rheumatoid 
arthritis or other inflammatory joint disease; rheumatoid 
arthritis; Lyme disease; acute vasculitic syndrome involving 
polyarthralgias; right ankle arthritis; right ankle sprain; 
and polyarthritis of knees, ankles, elbows and wrist. 

In a July 2003 VA examination of the joints, the examiner 
concluded in his impression that he could not elicit any 
pertinent positive findings of the ankles.  The examiner 
noted, however, that the medical history was certainly 
consistent with some type of rheumatic arthritic syndrome 
which had been well controlled during a short period of time 
on prednisone.  Finally, the examiner reported that he could 
not give any conclusive diagnosis from the examination.  

An April 2004 VA outpatient treatment note reflects that the 
Veteran underwent a rheumatology consult.  The VA physician 
concluded that there was nothing in the Veteran's history or 
physical examination that made him think the Veteran's 
autoimmune disease was active.  The VA physician also did not 
think the Veteran had rheumatoid arthritis and that most 
likely his arthritis was related to his systemic autoimmune 
disease/vasculitis.  In an August 2004 VA rheumatology note, 
the VA physician noted that, as discussed in the last visit, 
the Veteran's previous diagnosis of rheumatoid arthritis was 
unlikely.  The VA physician noted that usually rheumatoid 
arthritis that was associated with vasculitis was aggressive 
and the rheumatoid factor was positive, however, the Veteran 
was negative for a rheumatoid factor and there has been no 
evidence of previous changes of rheumatoid arthritis or 
active synovitis on the last evaluation.  Finally, the VA 
physician noted that he was unable to come up with a specific 
name for the Veteran's autoimmune disease, but it was thought 
to be in remission.  

An October 2005 VA outpatient treatment report reflects that 
a VA physician found the Veteran's complaints of pain in the 
joints appeared to be rheumatoid arthritis.  In an December 
2005 VA outpatient treatment report, the Veteran reported 
that the initial occurrence of his pain in the ankles was in 
the Middle East in 1991 and he was diagnosed with ankle pain, 
likely related to osteoarthritis from a traumatic episode in 
the lower extremities (shot wound), however, the Board notes 
that this opinion was based entirely upon a history provided 
by the Veteran and not a review of the claims file, including 
the service treatment reports.  At this time, it was also 
noted that testing in 2004 was negative for rheumatoid 
factor.  

In a December 2005 VA examination of the joints, the Veteran 
was diagnosed with a normal bilateral ankle examination.  The 
examiner opined that the Veteran's intermittent joint pain 
was not as likely as not related to the shell fragment wound 
and was as likely as not related to the rheumatoid arthritis.  

An April 2006 VA outpatient treatment report reflects that 
the Veteran was diagnosed with chronic pain from rheumatoid 
arthritis.  In a July 2006 VA outpatient treatment report, 
the Veteran was diagnosed with ankle pain related to 
osteoarthritis from a traumatic episode in New Orleans; 
however, the Board again notes that this opinion was based 
entirely upon a history provided by the Veteran and not a 
review of the claims file, including the service treatment 
reports.  

In a September 2008 VA examination of the ankles, the Veteran 
was provided a general orthopedic examination of the ankles.  
Following a physical examination, the examiner noted in his 
diagnosis that the ankle examinations were normal.  The 
examiner found that there was some calcification at the tip 
of the lateral malleolus indicative of an ankle sprain in the 
past but the examination did not show any evidence of 
instability.  This examination did not address any systemic 
autoimmune disease or any other related disease.

In this case, the issue of whether the Veteran's symptoms of 
joint pain involving the ankles are related to a known 
clinical diagnosis is significant to the applicability of the 
presumption pertaining to Gulf War veterans under 38 C.F.R. 
§ 3.317.  Thus, the Board is of the opinion that another VA 
examination, by an appropriate specialist in rheumatology and 
immunodeficiency disorders, is warranted.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination, by an appropriate 
specialist in rheumatology and 
immunodeficiency disorders, to determine 
the current nature and etiology of his 
bilateral ankle disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All tests and studies deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the following 
questions:

a.  Does the Veteran suffer from pain in 
one or both ankle joints?  Please specify 
the affected ankle joint (i.e., left 
and/or right).

b.  If the answer to question "a" is 
yes, then can the Veteran's pain in the 
affected ankle joint (or joints) be 
associated with a known clinical 
diagnosis?

c.  If the Veteran's pain in the affected 
ankle joint (or joints) can be associated 
with a known clinical diagnosis, then 
provide the diagnosis and; is it at least 
as likely as not (a 50 percent probability 
or greater) that the diagnosed condition 
had its onset during the Veteran's period 
of active duty service (June 1972 to July 
1992); or, was it otherwise caused by any 
incident that occurred during his period 
of service, to include any service in the 
Southwest Asia theater of operations 
(December 1990 to April 1991) during the 
Gulf War?

d.  If the Veteran's pain in the affected 
ankle joint (or joints) cannot be 
associated with a known clinical 
diagnosis, then is it at least as likely 
as not (50 percent probability or greater) 
that the Veteran's ankle pain has either: 
(1) existed for 6 months or more; or, (2) 
exhibited intermittent episodes of 
improvements and worsening over a 6-month 
period?  In addressing this question, the 
examiner should specify whether the 
Veteran's ankle pain is objectively 
indicated by history, physical examination 
and/or laboratory tests.

The examiner is also asked to provide the 
rationale used in formulating his or her 
opinion in the written report.

2.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is undertaken 
in a deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection for a 
bilateral ankle disability, claimed as a 
manifestation of an undiagnosed illness, 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and representative, if any, should 
be furnished a supplemental statement of 
the case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional development.  No 
inference should be drawn regarding a final disposition of 
the claim in question as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

